Exhibit Letter of Holtz Rubenstein Reminick LLP Change in Certifying Accountant April 28, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Lakeland Industries, Inc. – Commission File Number 0-15535 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated April 28, 2009, of Lakeland Industries, Inc. and are in agreement with the statements contained in paragraphs one through five, herein. We have no basis to agree or disagree with other statements of the Registrant contained therein. /s/ Holtz Rubenstein Reminick LLP Holtz Rubenstein Reminick LLP
